Response to Arguments
Applicant’s arguments filed 10 February 2021 state “None of the boss parts 7 of Fujisawa, however, have a configuration similar to the configuration of the alleged boss of Niggemeier. In other words, the configuration of the boss parts 7 in Fujisawa are specifically shaped and sized to accommodate the more than two holes 11. Notably, various bosses illustrated in FIG. 3 of Niggemeier are also specifically shaped and sized to accommodate more than two holes. However, none of these bosses of Niggemeier [Fujisawa] has a configuration similar to the configuration of the alleged boss of Niggemeier”. In response, it is respectfully noted that a similarity in shape is not necessary to establish the obviousness of the proposed combination. Nevertheless, it is noted that the boxed-portion (see below annotation) of the boss of Fujisawa is similar to Niggemeier, and so there is at least some overlap in shape / design between the two references.

    PNG
    media_image1.png
    283
    523
    media_image1.png
    Greyscale


Applicant’s arguments filed 10 February 2021 state “Alternatively, if the alleged boss of Niggemeier was modified to include an additional hole as alleged in the Office Action, Applicants respectfully submit a person of skill in the art would have not reasonable expectation or motivation to maintain the specific configuration of the alleged boss of Niggemeier since the configuration of that boss would somehow need to be modified to accommodate another hole”. In response, it is respectfully noted that the modification stated as “to include at least a third hole… for the purpose of permitting receipt of an additional instrument or permitting engagement with another component” makes no requirement for altering the shape of the “boss” - the modification can be performed by including, for example, a hole that is smaller than the holes of Niggemeier, such as to permit receipt of a fastening member, as disclosed in regards to Fujisawa holes 11.

Applicant’s arguments filed 10 February 2021 state “As discuss above, the only portion of the alleged top surface of the alleged boss of Niggemeier that is between the alleged first side segment and the alleged second side segment is the recessed portion of the alleged top surface. Thus, if the alleged boss of Niggemeier was modified to include a third hole between the alleged first side segment and the alleged second side segment, then that third hole is necessarily disposed in the recessed portion of the alleged top surface - unless the overall shape / configuration of the alleged boss of Niggemeier was changed to have a different shape / configuration”. In response, it is respectfully noted that neither the claim limitations nor the modification requires that “third hole” is the same size as “first hole” and “second hole”, and that a “third hole” of sufficiently small size (i.e., depending on the size of the fastener or the size of the instrument that are the subjects of the modification) relative to “first hole” and “second hole” can be added to the identified “boss” of Niggemeier without changing its size / shape.
Applicant’s arguments filed 10 February 2021 state “Furthermore, it is worth noting the Office Action contends the third hole will be between the alleged first and second holes. Notably, the figures of Fujisawa illustrate that the hole 10 between the peripheral holes 11 is larger (not smaller) than the peripheral holes 11. It is unclear how such a larger hole could be configured with the alleged boss of Niggemeier without altering its shape / configuration to be like those bosses / boss parts with three or 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745